Sherwood, J.
This case is certiorari to the probate' court of Lenawee county, bringing before us for revision proceedings had on the petition of Davoll and others for the appointment of a special commissioner, and the laying out and construction of a drain to be located partly in said county and partly in Monroe county. The return in the case shows that the petition was presented to the probate court on the 21st *609day of April, 1882, without any notice being given of such presentation, and was acted upon by the judge and the appointment made on the same day without any notice of the time and place when the same would be heard being previously given to the persons interested and whose property was to be taxed for the construction of the ditch; and without any proofs being offered or evidence taken the court proceeded ex parte and made the appointment of a commissioner. It is unnecessary to consider any of the subsequent proceedings. Without such notice the probate judge had no-jurisdiction in the matter, and the proceedings were void.
It was so held in the case of Township of Whiteford v. Probate Judge of Monroe County 53 Mich. 130; and we see no reason to depart from the views there expressed.
The proceedings in the case must be quashed.
The other Justices concurred.